RENDERED: JANUARY 22, 2021; 10:00 A.M.
                        NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                          Court of Appeals

                             NO. 2019-CA-0473-MR


DEMARCUS COOMER                                                    APPELLANT



                APPEAL FROM FAYETTE CIRCUIT COURT
v.            HONORABLE LUCY ANNE VANMETER, JUDGE
                       ACTION NO. 18-CR-01345



COMMONWEALTH OF KENTUCKY                                             APPELLEE



                               OPINION
                       REVERSING AND REMANDING

                                  ** ** ** ** **

BEFORE: GOODWINE, LAMBERT, AND K. THOMPSON, JUDGES.

THOMPSON, K., JUDGE: Demarcus Coomer appeals from the portion of the

Fayette Circuit Court’s final judgment and sentencing ordering forfeiture of $665

seized by police after drugs were found in Coomer’s vehicle. We reverse and

remand because Coomer had a due process right to an evidentiary hearing during

which the Commonwealth would have to establish a prima facie case for forfeiture
which Coomer failed to rebut before he could be permanently deprived of his

property.

             On September 25, 2018, a traffic stop was made on Coomer after his

vehicle license plate was run by police, and it was discovered that his registration

was cancelled due to failure to maintain insurance. Officer Ryan Nichols, who had

originally run Coomer’s plates because of an earlier briefing indicating there were

trafficking complaints about Coomer and identifying his vehicle, immediately

called for a K-9 unit. After Officer Nichols approached Coomer and explained

about his lack of valid registration, Coomer admitted to Officer Nichols (as

memorialized on the officer’s body camera footage) that Coomer knew his

registration was invalid for lack of insurance and he was on his way to obtain

insurance and reinstate his registration. While Officer Nichols was completing the

citations, the K-9 unit arrived and alerted.

             According to the citation issued, the search revealed 1.8 grams of

suspected heroin in packaging, 1.1 grams of suspected powder cocaine, 3.1 grams

of marijuana total weight, a full package of “stamp baggies” commonly used to sell

small quantities of narcotics, and $665. Coomer was charged with six counts,

including two counts of trafficking for the suspected cocaine and heroin.

             On November 26, 2018, Coomer was indicted as follows: (1)

possession of a controlled substance first degree for the heroin; (2) possession of


                                          -2-
drug paraphernalia; (3) failure of owner to maintain required insurance; (4)

possession of marijuana; and (5) no/expired registration plates.

                 Coomer filed a motion to suppress on the basis that the K-9 sniff

extended the duration of the traffic stop. Officer Nichols testified at the hearing,

and his body camera footage was played during the hearing. The circuit court

denied the motion, finding the stop was not extended.

                 On February 8, 2019, Coomer entered an Alford1 plea, with the

Commonwealth recommending a one-year sentence on count one, twelve months

on count two, dismissal on count three, forty-five days on count four, and dismissal

on count five. The circuit court accepted Coomer’s plea.

                 Coomer waived his right to a presentence investigation and consented

to immediate sentencing. The circuit court orally sentenced Coomer in accordance

with the Commonwealth’s recommendation to concurrent sentences totaling one

year of incarceration.

                 Coomer then requested that the circuit court consider returning the

$665 seized. The Commonwealth objected, arguing forfeiture is appropriate

because the cash was found in close proximity to the drugs and there was a nexus

between the money and the charges to which Coomer pled guilty.




1
    North Carolina v. Alford, 400 U.S. 25, 91 S.Ct. 160, 27 L.Ed.162 (1970).

                                                -3-
             The circuit court observed that typically there was a forfeiture of all

items seized and inquired as to whether Coomer and the Commonwealth Attorney

had discussed this issue. The Commonwealth Attorney explained they did discuss

this issue and Coomer’s counsel was aware that he would object.

             Coomer argued he had the money with him because he was on his

way to pay his vehicle registration and insurance when he was stopped. The circuit

court stated, “registration doesn’t cost $665.” The circuit court orally denied

Coomer’s motion and ordered forfeiture of all items seized. The entire exchange

between the parties and the circuit court on this issue only took one and one-half

minutes.

             The final judgment and sentence on the guilty plea was entered on

February 20, 2019. The circuit court sentenced Coomer consistently with its oral

pronouncements, noting the Commonwealth recommended forfeiture of all items

seized. As to the forfeiture, the circuit court failed to make any written factual

findings, simply stating, “Defendant’s oral motion to recover $665.00 seized is

OVERRULED.”

             On appeal from forfeiture, we review the circuit court’s factual

findings for clear error and its rulings of law de novo. Gritton v. Commonwealth,

477 S.W.3d 603, 605-06 (Ky.App. 2015).

             Property subject to forfeiture under KRS 218A.410(1)(j) includes:


                                          -4-
            Everything of value furnished, or intended to be
            furnished, in exchange for a controlled substance in
            violation of this chapter, all proceeds, including real and
            personal property, traceable to the exchange, and all
            moneys, negotiable instruments, and securities used, or
            intended to be used, to facilitate any violation of this
            chapter; except that no property shall be forfeited under
            this paragraph, to the extent of the interest of an owner,
            by reason of any act or omission established by him or
            her to have been committed or omitted without his or her
            knowledge or consent. It shall be a rebuttable
            presumption that all moneys, coin, and currency found in
            close proximity to controlled substances, to drug
            manufacturing or distributing paraphernalia, or to records
            of the importation, manufacture, or distribution of
            controlled substances, are presumed to be forfeitable
            under this paragraph. The burden of proof shall be upon
            claimants of personal property to rebut this presumption
            by clear and convincing evidence. The burden of proof
            shall be upon the law enforcement agency to prove by
            clear and convincing evidence that real property is
            forfeitable under this paragraph[.]

            As interpreted in Osborne v. Commonwealth, 839 S.W.2d 281, 284

(Ky. 1992), the statute imposes the following burdens on the Commonwealth and

the defendant:

            The Commonwealth may meet its initial burden by
            producing slight evidence of traceability. Production of
            such evidence plus proof of close proximity, the weight
            of which is enhanced by virtue of the presumption, is
            sufficient to sustain the forfeiture in the absence of clear
            and convincing evidence to the contrary. In practical
            application, the Commonwealth must first produce some
            evidence that the currency or some portion of it had been
            used or was intended to be used in a drug transaction.
            Additional proof by the Commonwealth that the currency
            sought to be forfeited was found in close proximity is

                                        -5-
                sufficient to make a prima facie case. Thereafter, the
                burden is on the claimant to convince the trier of fact that
                the currency was not being used in the drug trade.

                Coomer argues that his due process rights were violated because the

circuit court did not hold a separate proceeding on the forfeiture issue. He explains

that the brief discussion of the issue at sentencing was inadequate and asks that we

vacate the forfeiture and remand for a proper forfeiture hearing. He admits that

this issue is unpreserved because he did not request a forfeiture hearing, and he

requests palpable error review pursuant to Kentucky Rules of Criminal Procedure

(RCr) 10.26.

                We disagree that this error was unpreserved or that it was Coomer’s

duty to request a hearing to establish that forfeiture should not take place. Coomer

misunderstands what the parties’ relative burdens are.

                In Harbin v. Commonwealth, 121 S.W.3d 191, 194 (Ky. 2003), the

Kentucky Supreme Court held that the Due Process Clause2 prohibits forfeiture

without prior notice and an opportunity to be heard. It made this ruling despite

language in KRS 218A.460 only requiring a hearing if requested by a third party,

explaining:

                [I]t is clear from the language contained in KRS
                218A.410, that the Legislature intended for an individual
                to be afforded the basic constitutional protections of due
                process prior to forfeiture of otherwise legal property.

2
    See Fourteenth Amendment to the United States Consitution.

                                               -6-
             We fail to discern any other reason why KRS
             218A.410(1)(j) would place the burden on a claimant to
             rebut by clear and convincing evidence the presumption
             that the property, in this case money, is forfeitable.
             Further, KRS 218A.460 expressly provides that the
             claimant to other personal property has the burden to
             prove by a preponderance of the evidence that it is not
             subject to forfeiture. Holding that notice and an
             opportunity to contest the forfeiture of one’s property are
             not required essentially eviscerates these burdens of
             proof.

Harbin, 121 S.W.3d at 195-96. While noting that a separate forfeiture hearing

took place in Osborne, the Court did not specify that a separate forfeiture hearing

was required. Harbin, 121 S.W.3d at 197. However, the Court did determine that

the brief hearing in Harbin, which took place without notice to the defendant, was

insufficient and did not constitute an evidentiary hearing. Id.

             Due process requires that before forfeiture can be ordered, the

Commonwealth must present evidence sufficient to establish its prima facie case

for forfeiture, the defendant must be given the opportunity to provide evidence to

counter it, and the circuit court must make appropriate findings. See Osborne, 839

S.W.2d at 284; Martin v. Commonwealth, 586 S.W.3d 252, 254-55 (Ky.App.

2019). Coomer’s act of pleading guilty to the charges did not make forfeiture

automatic or shift the initial burden to Coomer to prove that forfeiture should not

take place. When Coomer asked that the money be returned, it was the

Commonwealth’s responsibility to establish that the money seized should be


                                         -7-
forfeited. Whether or not forfeiture normally occurs in similar circumstances does

not provide a basis for ordering forfeiture here without appropriate process and

proof.

             Under the circumstances, we have no difficulty concluding that the

circuit court clearly erred in ordering forfeiture of Coomer’s money without an

appropriate evidentiary hearing. Therefore, we reverse and remand for an

appropriate hearing at which Coomer and the Commonwealth may present

evidence. While this could end our inquiry, we briefly address the related issues

that Coomer raises.

             Coomer argues that the Commonwealth failed to establish that the

money was traceable to the drug dealing. Coomer also argues that this is

especially important where he was not convicted of trafficking but of possession.

             We agree with Coomer that the Commonwealth failed to establish that

the money seized was traceable to drug dealing but disagree that the crime of

which he was convicted makes any difference to this analysis. A criminal

conviction for trafficking rather than possession is not required to support a

forfeiture. Robbins v. Commonwealth, 336 S.W.3d 60, 65 (Ky. 2011). Indeed,

“nothing in the forfeiture statute requires criminal conviction of the person whose

property is sought to be forfeited.” Osborne, 839 S.W.2d at 283.




                                         -8-
             Although the standard the Commonwealth must meet to establish its

prima facie case is “extraordinarily low” pursuant to Osborne as explained in

Gritton, 477 S.W.3d at 606, the Commonwealth cannot meet its burden through

argument alone. The Commonwealth implicitly accepts that it did not meet its

burden by now raising new arguments on appeal as to how evidence in the record

could establish traceability.

             It is not appropriate for us to consider new arguments on appeal, and

we also note the record evidence the Commonwealth references is problematic

because it is based upon hearsay. We will not assume that the circuit court both

relied on such evidence and it was sufficient to establish traceability where neither

the Commonwealth nor the circuit court made any reference to such evidence

below. While the Commonwealth did not meet its burden below, it shall have an

opportunity to do so on remand.

             Although Coomer does not raise this issue, it is also evident that the

circuit court erred by failing to make the requisite findings required to justify

forfeiture. While written findings are the best practice, oral findings can be

sufficient. Martin, 586 S.W.3d at 255. However, findings cannot be implied. For

example, in Martin, oral factual findings that some tools in a truck were acquired

through the proceeds of the drug trade did not justify the forfeiture of all of the




                                          -9-
tools; specific findings on traceability regarding individual tools was needed for

their forfeiture. Id.

              The circuit court failed to make any findings as to whether the

Commonwealth established proximity and traceability. If the circuit court’s

pronouncement is interpreted as a credibility determination against Coomer, it was

premature for the circuit court to even consider whether Coomer’s alternative

explanation for having the money was credible prior to the Commonwealth

meeting its burden and Coomer having the opportunity to present his own

evidence. Indeed, it would be difficult if not impossible to make the required

findings in this case without an evidentiary hearing.

              While perhaps the circuit court’s oral pronouncement that registration

did not cost $665 could be interpreted as a finding of traceability, a finding without

any evidentiary basis is not entitled to any deference. Furthermore, similar to the

situation in Martin, there was no specific finding that the entire amount of cash

present was traceable to drug trafficking.

              Finally, Coomer argues that the forfeiture was a punitive fine that

violated the Eighth Amendment of the United States Constitution and Section 17

of the Kentucky Constitution. In Timbs v. Indiana, ___ U.S. ___, 139 S.Ct. 682,

686-87, 689, 203 L.Ed.2d 11 (2019), the United States Supreme Court held that the

Eighth Amendment’s excessive fines clause is a fundamental liberty and is


                                         -10-
therefore incorporated by the Due Process Clause of the Fourteenth Amendment

and enforceable against states. Prior to this decision, Kentucky Courts had already

concluded that an excessive fine could both violate the Eighth Amendment and

Section 17 of the Kentucky Constitution, with such determination hinging upon

whether the property was “sufficiently tainted by the criminal act to be subject to

forfeiture” and whether the forfeiture itself was grossly disproportionate to the

particular offense considering “the gravity of the offense, the potential penalties,

the actual sentence, sentences imposed for similar crimes in this and other

jurisdictions, and the effect of the forfeiture on innocent third parties.” Hill v.

Commonwealth, 308 S.W.3d 227, 230 (Ky.App. 2010) (quoting Smith v.

Commonwealth, 205 S.W.3d 217, 223 (Ky.App. 2006)).

             We need not resolve this issue now. “[S]ince the trial court did not

conduct any forfeiture proceedings an analysis of the excessiveness of the

forfeiture is premature.” Harbin, 121 S.W.3d at 197.

             Accordingly, we reverse the judgment of the Fayette Circuit Court as

to the forfeiture and remand for an evidentiary hearing on this issue.

             GOODWINE, JUDGE, CONCURS.

        LAMBERT, JUDGE, DISSENTS AND DOES NOT FILE
SEPARATE OPINION.




                                          -11-
BRIEFS FOR APPELLANT:             BRIEF FOR APPELLEE:

Steven Nathan Goens               Andy Beshear
Assistant Public Advocate         Attorney General of Kentucky
Department of Public Advocacy
Frankfort, Kentucky               Courtney J. Hightower
                                  Assistant Attorney General
                                  Frankfort, Kentucky




                                -12-